                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


In re: Valsartan        Products    Liability                      MDL No. 2875
Litigation


                                 NOTICE OF APPEARANCE

PARTY REPRESENTED:

       Defendant, Hetero USA Inc.

SHORT CASE CAPTIONS:

       See enclosed list.

                                            ******

       In compliance with Rule 4.1(c), the following designated attorney is authorized to file

and receive service of all pleadings, notices, orders, and other papers relating to practice before

the Judicial Panel on Multidistrict Litigation on behalf of Defendant Hetero USA Inc.

       I am aware that only one attorney can be designated for each party.

       By entering an appearance, Defendant Hetero USA does not waive any defenses in any

individual case that is currently pending in MDL 2875 or that subsequently may be transferred to

or consolidated with MDL 2875.

                                                 Respectfully submitted,

       Dated: September 12, 2019                 /s/ Janet L. Poletto
                                                 ___________________________________
                                                 Janet L. Poletto, Esq.
                                                 HARDIN KUNDLA MCKEON & POLETTO
                                                 673 Morris Avenue
                                                 Springfield, NJ 07081
                                                 Telephone: 973-912-5222
                                                 Facsimile: 973-912-9212

                                                 Attorneys for Defendant, Hetero USA Inc.
                BEFORE THE UNITED STATES JUDICIAL PANEL
                     ON MULTIDISTRICT LITIGATION


In re: Valsartan    Products    Liability                   MDL No. 2875
Litigation


                  Short Case Caption               Civil Action   Court of Filing
        Branham v. Hetero Drugs, Ltd.             3:19-cv-00265   E.D. Tn.
        Noe v. Hetero Labs, Ltd.                  4:19-cv-00054   W.D. Ky.
        Patras v. Torrent Pharmaceuticals, Ltd.   1:19-cv-11497   D.N.J.
        Roddey v. Camber Pharmaceuticals, Inc.    1:19-cv-12763   D.N.J.
        Thomas v. Hetero Drugs, Ltd.              6:19-cv-01290   N.D. Al.




                                            2
                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


In re: Valsartan       Products    Liability                      MDL No. 2875
Litigation


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on September 12, 2019, the foregoing Notice of

Appearance was filed electronically with the Clerk of Court to be served by operation of the

Court’s CM/ECF filing system on all counsel of record or as otherwise indicated below.

Branham v. Hetero Drugs, Ltd., 3:19-cv-             Noe v. Hetero Labs, Ltd., 4:19-cv-00054
00265 (E.D. Tn.)                                   (W.D. Ky.)

Marlene J. Goldenberg, Esquire                     Alex C. Davis, Esquire
Goldenberg Law, PLLC                               Jones Ward PLC
800 LaSalle Avenue                                 1205 E. Washington Street
Suite 2150                                         Suite 111
Minneapolis, MN 55402                              Louisville, KY 40206
Phone: (612) 436-5028                              Phone: (502) 882-6000
Email: aohara@goldenberglaw.com                    Email: alex@jonesward.com

Andrea T. McKellar, Esquire                        Daniel A. Nigh, Esquire
McKellar Hyde PLC                                  Levin Papantonio Thomas Mitchell Rafferty
4235 Hillsboro Pike                                & Proctor PA
Suite 300                                          316 S. Baylen Street
Nashville, TN 37215                                Suite 600
Phone: (615) 855-9863                              Pensacola, FL 32502
Email: amckellar@mckellarhyde.com                  Phone: (850) 435-7013
Attorneys for Plaintiff Norma Braham               Email: dnigh@levinlaw.com
                                                   Attorneys for Plaintiff Henry Noe
(Via U.S. Mail Only)
Hetero Labs, Ltd.                                  (Via U.S. Mail Only)
Hetero Drugs, Ltd.                                 Hetero Labs, Ltd.
7-2-A2 Hetero Corporate Industrial Estate          Hetero Drugs, Ltd.
Sanathnagar Hyderabad, Telangana 500018            7-2-A2 Hetero Corporate Industrial Estate
                                                   Sanathnagar Hyderabad, Telangana 500018
Camber Pharmaceuticals, Inc.
1031 Centennial Avenue                             Camber Pharmaceuticals, Inc.
Piscataway, NJ 08854                               1031 Centennial Avenue,
                                                   Piscataway, NJ 08854

                                               3
Preferred Pharmaceuticals, Inc
1250 North Lakeview Ave.                         Torrent Pharmaceuticals, Ltd.
Unit O                                           Torrent Pharma Inc.,
Anaheim, CA 92807                                150 Allen Road, Suite 102
                                                 Basking Ridge, NJ 07920
Torrent Pharmaceuticals, Ltd.                    Defendants
Torrent Pharmaceuticals, Inc.
150 Allen Road, Suite 102
Basking Ridge, New Jersey 07920

The Kroger Co.
1014 Vine Street
Cincinnati, OH 45202
Defendants
Patras v. Torrent Pharmaceuticals, Ltd.,          Roddey v. Camber Pharmaceuticals, Inc.,
1:19-cv-11497 (D.N.J.)                           1:19-cv-12763 (D.N.J.)

Rosalee B.C. Thomas, Esquire                     Andrew J. Obergfell
Finkelstein Thompson LLP                         Bursor & Fisher PA
1077 30th Street, NW                             888 Seventh Avenue
Suite 150                                        New York, NY 10106
Washington, D.C. 20007                           Phone: (646) 837-7129
Phone: (202) 337-8000                            Email: aobergfell@bursor.com
Email: rbcthomas@finkelsteinthompson.com         Attorneys for Plaintiffs Glenn Roddey, Helen
Attorney for Plaintiff Argyre Patras             Johnson, Alicia Degracia, and William
                                                 Kolacek
Eric I. Abraham, Esquire
Yevgenia Shtilman Kleiner, Esquire               Melissa A. Geist, Esquire
Hill Wallack, LLP                                Reed Smith LLP
21 Roszel Road                                   Princeton Forrestal Village
Princeton, NJ 08543                              136 Main Street, Suite 250
Phone: (609) 924-0808                            Princeton, NJ 08540
Email: ehart@duanemorris.com                     Phone: (609) 514-5978
Attorneys for Defendants Torrent                 Email: mgeist@reedsmith.com
Pharmaceuticals, Ltd., and Torrent Pharma,       Attorney for Defendant Camber
Inc.                                             Pharmaceuticals, Inc.

(Via U.S. Mail Only)                             Jason A. Nagi
Hetero Drugs, Ltd.                               Polsinelli PC
7-2-A2 Hetero Corporate Industrial Estate        600 Third Avenue, 42nd Floor
Sanathnagar Hyderabad, Telangana 500018          New York, NY 10016
Defendant                                        Phone: (212) 684-0199
                                                 Email: jnagi@polsinelli
                                                 Attorney for Defendant Legacy
                                                 Pharmaceutical Packaging, LLC



                                             4
 Thomas v. Hetero Drugs, Ltd., 6:19-cv-
01290 (N.D. Al.)

Calle M. Mendenhall, Esquire
Farris, Riley & Pitt, LLP
505 20th Street North
Suite 1700
Birmingham, AL 35203
Phone: (205) 871-4144
Email: cmendenhall@frplegal.com
Attorney for Plaintiff Stacey Thomas

(Via U.S. Mail Only)
Hetero Labs, Ltd.
Hetero Drugs, Ltd.
7-2-A2 Hetero Corporate Industrial Estate
Sanathnagar Hyderabad, Telangana 500018

Camber Pharmaceuticals, Inc.
1031 Centennial Avenue
Piscataway, NJ 08854

Preferred Pharmaceuticals, Inc
1250 North Lakeview Ave.
Unit O
Anaheim, CA 92807
Defendants


                                            /s/ Janet L. Poletto
                                            _____________________________________
                                            Janet L. Poletto, Esq.




                                            5
